UNITED STATES DISTRICT COURT
                                                                                              FILED
                                       FOR THE DISTRICT OF COLUMBIA                            FEB 2 0 2009
                                                                                         NANCY MAYER WHlmNGTON, CLERK
                                                                                               U.S. DISTRICT COURT
      Derian Douglas Hickman,                       )
                                                    )
             Plaintiff,                             )
                                                    )
             v.                                     )       Civil Action No.
                                                    )                              09 0342
      Supreme Court of the United States            )
      of America,                                   )
                                                    )
             Defendant.                             )




                                          MEMORANDUM OPINION

             This matter is before the Court on its initial review of plaintiffs pro se complaint and

      application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

      required to dismiss a complaint upon a determination that it, among other grounds, fails to state a

      claim upon which relief may be granted or is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

             Plaintiff, a resident of Washington, D.C., sues the Supreme Court ultimately for "any and

      all of my previous income totaling over SOO million or more." CompI. at 2. Besides the fact that

      the complaint is nothing more than a list of requests, the relief sought is beyond the scope of the

      Supreme Court's authority. A separate Order of dismissal accompanies this Memorandum

      Opinion.




                                                        £iL~ 0 t/~C
                                                    United States District Judge
      Date: February      It,   2009




 ,
\~\